EXHIBIT CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION 906 OF SARBANES-OXLEY ACT OF 2002 In connection with the Annual Report of Hawk Systems, Inc. (the “Company”) on Form10-KA for the year ended December 31, 2009 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, David Coriaty, Designated Principal Financial Officer, certify to my knowledge and in my capacity as a designated officer of the Company, pursuant to 18 U.S.C.
